Citation Nr: 1744200	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  10-36 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for degenerative disc and arthritic changes of the cervical spine rated at 10 percent prior to March 4, 2010, rated at 40 percent from March 4, 2010, and rated at 20 percent from February 21, 2012.

2. Entitlement to an increased rating for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine, residuals of lumbar injury, rated at 20 percent prior to March 4, 2010, rated at 40 percent from March 4, 2010, and rated at 20 percent from February 21, 2012. 

3. Entitlement to an increased rating for migraine headaches rated at 30 percent prior to August 25, 2010 and 50 percent thereafter. 	



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to November 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. A Notice of Disagreement (NOD) was file in March 2010. Statements of the Case were issued in September 2009 and in February 2010. A Substantive Appeal (VA Form-9) was filed in September 2010. A Supplemental Statement of the Case was filed in April 2016. 
 
In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

As a preliminary matter, during the June 2017 hearing, the Veteran testified that he was satisfied with the 50 percent rating assigned for his service-connected migraine headaches from August 25, 2010.  As such, the Board will consider the appeal period prior to August 25, 2010. 


The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issues of entitlement to an increased rating for degenerative disc and arthritic changes of the cervical spine and DJD and DDD of the lumbar spine, residuals of lumbar injury, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's headaches have been manifested by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent rating for headaches prior to August 25, 2010 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code (DC) 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined. The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. Given the favorable disposition of the action here with respect to the Veteran's claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VA Gen. Coun. Prec. 57 Fed. Reg.         49, 747, #16-92 (1992).

I. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Pertinent regulations also provide that it is not necessary for all of the individual criteria to be present as set forth in the Rating Schedule, but that findings sufficient to identify the disability and level of impairment be considered.  38 C.F.R. § 4.21 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. Cf. Francisco v. Brown, 7 Vet. App. 55, 58   (1994) ("Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance."). In Fenderson, the court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. 12 Vet. App. at 126-27. Thus, the analysis in the following decision is therefore undertaken with consideration that different ratings are warranted for different time periods based on the facts found.

Under DC 8100, a maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a (2016).

Factual Background and Analysis

The Veteran contends that he is entitled to a higher disability rating for his service-connected migraine headaches prior to August 25, 2010.  Pursuant to DC 8100, a 50 percent rating in warranted for very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability. Upon review of the record evidence, the Board finds that the Veteran's headaches were frequent, prostrating, prolonged, and was productive of severe economic inadaptability for the period prior to August 25, 2010 and a 50 percent rating is warranted.   

A June 2005 VA treatment record indicated that the Veteran's headaches usually occurred 2 to 3 times per week and that his headaches and related symptoms affected the Veteran's ability to function normally. A January 2008 VA treatment note indicated that the Veteran's headaches increased in frequency to 3 episodes per week. In a March 2008 Disability Determination Services of Austin, Texas document, the Veteran reported headaches that occurred 2 times per day, which lasted 2 to 4 hours. According to the Veteran, he would "usually have to overdose on med[ication] to ease [the] pain, med[ication] always put[s] [him] to sleep." 

In April 2008, the Veteran was afforded a VA neurological disorders examination in which his headache diagnosis was confirmed. The Veteran's headaches occurred 2 times per week with pain rated a 7 out of 10. The Veteran reported 4 incapacitating and 100 non-incapacitating headaches per year. A June 2008 VA treatment note indicated that the Veteran experienced headaches 3 times per week with onset during the morning hours and which increased in severity throughout the day. On his July 2008 VA pre-employment examination report of medical history, the Veteran endorsed frequent or severe headaches.  In March 2009, the Veteran reported that his migraines caused pain rated a 7 out of 10 and that the headaches occurred over the course of several days. The following month, the Veteran reported headaches that usually occurred 2 to 3 times per month, but increased in frequency to 1 to 2 times per week that affected his ability to functional normally. Notably, the Veteran complained that his headaches occurred more often than previously reported. 

In May 2009, the Veteran was afforded VA neurological disorders examination in which he reported headaches that occurred 2 to 3 times per month. According to the clinical report, most of the attacks were prostrating and lasted 1 to 2 days. The report noted that the headaches had a significant effect on the Veteran's usual occupation and that the Veteran would have to leave his job, take Imitrex (prescribed pain medication) and then go to sleep. The Board notes that in an August 2010 Application for Increased Compensation Based on Unemployability, the Veteran reported that he stopped working in August 2010 due to his service-connected disabilities. The RO granted the Veteran a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities in an April 2012 rating decision. 

A review of the Veteran's VA and private treatment records from July 2003 through August 24, 2010 documented the Veteran's consistent report of frequent, prolonged, and prostrating headaches that affected his ability to functional normally. During a June 2017 hearing, the Veteran testified that his headaches occurred 2 to 3 times per week during a one year period and lasted 2 to 3 hours. The Veteran testified that he often tried to lay down at the onset of each headache. The Veteran testified that the night before the hearing, he went to sleep with a headache and woke up the next morning with a headache. 

Upon reviewing the evidence, the Board finds that the more probative medical and competent lay evidence of record reflects that the Veteran's headaches more nearly approximates symptoms contemplated by a 50 percent disability rating pursuant to DC 8100. In so finding, the Board observed that the Veteran experienced headaches on average 2 to 3 days per week over the course of a one year period, which typically lasted between 2 to 4 hours and occasionally up to 1 to 2 days.  In a March 2008 Disability Determination Services of Austin, Texas document, the Veteran reported headaches that occurred 2 times per day, which lasted 2 to 4 hours. According to the Veteran, he would "usually have to overdose on med[ication] to ease [the] pain" and caused the Veteran to go to sleep. Most critically, the April 2008 treatment record indicated that the Veteran experienced 4 incapacitating and 100 non-incapacitating headaches per year. The June 2008 and March 2009 treatment notes indicated that the Veteran experienced headaches up to 3 times per week, with some headaches lasting between 1 to 2 days. The Veteran also testified that his headaches occurred 2 to 3 times per week during a year and lasted 2 to 3 hours. The Veteran testified that he often tried to lay down at the onset of each headache. The Veteran further testified that the night before the hearing he went to sleep with a headache and woke up the next morning with a headache. As such, the record evidence supports a finding in favor of the Veteran's claim. For the appeal period prior to August 24, 2010, the record evidence indicated that the Veteran's migraine headaches were frequent in duration and resulted in prostrating and prolonged episodes that were productive of severe economic inadaptability.  
 
Accordingly, the Veteran's claim for an increased rating is granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is in favor of the Veteran's claim, the doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R.  §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. at 49.


ORDER

Entitlement to a 50 percent rating for migraine headaches is granted, subject to the laws and regulations governing the award of monetary benefits. 


	(CONTINUED ON NEXT PAGE)




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issue of entitlement to an increased rating for a cervical and lumbar spine disorder. 

The most recent VA cervical and thoracolumbar spine examination was in October 2013. Range of motion (ROM) measurements for the cervical spine was flexion to 20 degrees, with pain at 20 degrees, extension to 10 degrees, with pain at 10 degrees, right/left lateral flexion to 10 degrees, with pain at 10 degrees, and right/left lateral rotation to 40 degrees, with pain at 40 degrees. The lumbar spine ROM was flexion to 70 degrees, with pain at 70 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, and right/left lateral rotation to 30 degrees. However, the examination is incomplete.   

The Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the record evidence indicates that the October 2013 VA examination report does not include active and passive ROM findings.  It also does not specify whether ROM was tested in weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA spine examination to 
determine the level of impairment due to his 
service-connected degenerative disc and arthritic changes of the cervical spine and DJD and DDD of the lumbar spine.  The electronic claims file and copy of this REMAND must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

In order to comply with the Court's recent precedential decision in Correia, the examiner must test and record the range of motion for the cervical and lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also presume that symptoms the Veteran complains of from time to time reflect flare-ups.  The examiner should express an opinion concerning whether there would be additional functional impairment during such flare-ups.  The examiner should assess OR ESTIMATE the additional functional impairment during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

2. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all REMAMDS by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


